                    Case 1:18-cv-11579-KMW Document 12 Filed 02/20/19 Page 1 of 1

                              KASOWITZ BENSON TORRES                           LLP
                                               1633 BROADWAY                                  ASPEN
                                                                                             ATLANTA
                                          NEW YORK, NEW YORK 10019                          HOUSTON
     ANDREW R. KURLAND                                                                    LOS ANGELES
                                                (212) 506-1700
DIRECT DIAL: (212) 506-3306                                                                   MIAMI
DIRECT FAX: (212) 835-5254                   FAX: (212) 506-1800                             NEWARK
   AKURLAND@KASOWITZ.COM                                                                 SAN FRANCISCO
                                                                                         SILICON VALLEY
                                                                                         WASHINGTON DC




                                                                    February 20, 2019

         Via ECF

         Hon. Kimba M. Wood
         Daniel Patrick Moynihan
         United States Courthouse
         500 Pearl St., Room 2540
         New York, NY 10007

                  Re:     RideApp, Inc. v. Juno USA LP, Case No. 18-CV-11579-KMW
                          Order and Notice of Initial Conference (Dkt. No. 10)

         Dear Judge Wood:

                 On behalf of plaintiff, we write regarding the above-referenced Order and the upcoming
         deadlines described therein. Service was perfected on the defendant on February 8, 2019. To
         date, the defendant has not answered nor has counsel made an appearance. Accordingly, we
         request an adjournment of the deadlines set forth in the Order until counsel for the defendant
         makes its appearance.

                We will promptly confer with counsel regarding the mattes in the Order and advise the
         Court when we have done so.



                                                                    Respectfully submitted,

                                                                    /s/ Andrew R. Kurland
